                                UNITED STATES DISTRICT COURT                                             JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 19-10595-JFW(RAOx)                                             Date: January 13, 2020

Title:        Salome Flores -v- Costco Wholesale Corporation, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                    None Present
              Courtroom Deputy                                  Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                 ORDER REMANDING ACTION TO LOS ANGELES
                                           SUPERIOR COURT FOR LACK OF SUBJECT MATTER
                                           JURISDICTION

      On November 13, 2019, Plaintiff Salome Flores (“Plaintiff”) filed a Complaint against
Defendant Costco Wholesale Corporation (“Defendant”) in Los Angeles Superior Court. On
December 16, 2019, Defendant filed a Notice of Removal, alleging that this Court has jurisdiction
pursuant to 28 U.S.C. § 1332(a).

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Bender v. Williamsport Area School
District, 475 U.S. 534, 541 (1986). “Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.” Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (citations and quotations omitted). There is a strong
presumption that the Court is without jurisdiction unless the contrary affirmatively appears. See
Fifty Associates v. Prudential Insurance Company of America, 446 F.2d 1187, 1190 (9th Cir.
1990). As the party invoking federal jurisdiction, Defendant bears the burden of demonstrating that
removal is proper. See, e.g., Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992); Emrich v. Touche
Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

       Diversity jurisdiction founded under 28 U.S.C. § 1332(a) requires that (1) all plaintiffs be of
different citizenship than all defendants, and (2) the amount in controversy exceed $75,000. See
28 U.S.C. § 1332(a). In this case, Defendant alleges that Plaintiff is a “California resident.” Notice
of Removal, ¶¶ 6 and 11. However, "the diversity jurisdiction statute, 28 U.S.C. § 1332, speaks of
citizenship, not of residency." Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
Therefore, Defendant has failed to satisfy the burden of establishing that jurisdiction pursuant to 28


                                              Page 1 of 2                           Initials of Deputy Clerk sr
U.S.C. § 1332(a) exists. Accordingly, this action is REMANDED to Los Angeles Superior Court for
lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).
       IT IS SO ORDERED.




                                         Page 2 of 2                       Initials of Deputy Clerk sr
